DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-6, drawn to a control system used for monitoring inputs for a fault condition.
Group 2, claim(s) 7-9, drawn to a control system used for receiving time updates and synchronizing a current time in a control system.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is not a common technical feature that is not common (special).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

During a telephone conversation with applicant’s representative Peter Fill (38,876) on 9/23/21, a provisional election was made without traverse to prosecute the invention of group 1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “the control module” but a control module has not been previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306).

As to claim 1 Burr teaches:

a control node; (Fig 1 element 104) 

an … Input/Output (IO) module coupled to the control node, the [[SS]]IO module (Fig 1 elements 132 a-b and 134 a-b and [0038]), configured to: 

collect a first set of inputs from a coupled field device for a first duration; ([0026], [0038-0039])

monitor the collected first set of inputs for a fault condition; ([0038-0039], [0066])

on detection of a fault condition, collect a second set of inputs for a second duration; ([0039), if the I/0 card 132a fails, the redundant I/0 card 132b assumes control and performs the same operations as the I/0 card 132a would otherwise perform) 

identify an abnormal condition using the collected first set of inputs and the collected second set of inputs. ([0039], [0072], “Sequence of events operations performed by, for example, the workstation 102 (FIG. 1A) (or any other processor system) can then be used to analyze what happened before, during, and/or after a particular state of operation (e.g., a failure mode) to determine what caused the particular state of operation to occur.”) Burr doesn’t explicitly teach that the I/O module is a Single Signal Input/output module. Tuck teaches:

a Single Signal Input/Output (SSIO) module coupled to the control node ([0028], [0032], invention can be used with nodes that support single input and/or output links). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr and Tuck. The motivation would have been to increase market acceptance by using I/O modules that allow for single input/output links.

As to claim 4 Burr teaches:

wherein the SSIO module is configured to access network data stored at a centralized datastore hosted at the control module. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 5 Burr teaches:

herein the SSIO module is configured to access network data stored at the control module and/or at other network nodes. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 6 Burr teaches:

([0072])

identify the abnormal condition using the generated SoE and/or TDR/TDA reports; ([0072])

implement a counter measure based on the identified abnormal condition. ([0039] when a card fails the redundant card is used instead)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306) and further in view of Bibelhausen et al. (US 20030212530).

As to claim 2 Burr and Tuck teach all of the limitations of claim 1 as above. Burr further teaches:

wherein the SSIO module is further installed on … a field device coupler (Fig 1 elements 120 and 140) Burr and Tuck don’t explicitly teach: “wherein the SSIO module is further installed on a modular, mounting structure at a backbone Bibelhausen teaches:

wherein the SSIO module is further installed on a modular, mounting structure at a backbone and a field device coupler ([0005], Modules such as monitoring modules and relay modules may be linked to one another via the backplane (backbone) to exchange data) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr, Tuck and Bibelhausen. The further motivation would have been to adopt well-known backplane (backbone) modular design for ease of design and field servicing.

Bibelhausen teaches:

wherein the mounting structure is a DIN rail mounted baseplate or a DIN rail. ([0040])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                     
/RONALD T MODO/Examiner, Art Unit 2181                                                                                                                                                                                                                                               
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181